Citation Nr: 0618591	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  91-16 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for hepatitis 
C with depression.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board previously granted in part and denied in part the 
veteran's claim in July 2004.  The veteran was seeking a 
rating in excess of 10 percent for hepatitis C with 
depression, prior to April 30, 1996.  He was also seeking a 
rating in excess of 30 for hepatitis with depression from 
April 30, 1996.  The Board granted a rating of 30 percent 
from January 9, 1990, the date of the veteran's claim.  The 
Board also denied a rating in excess of 30 percent at any 
time.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA General Counsel filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
re-adjudication in accordance with the directives of the 
January 2006 joint motion.  The Court granted the joint 
motion for remand in February 2006 and returned the case to 
the Board.


REMAND

As noted in the Introduction, the veteran's claim was granted 
in part and denied in part by the Board in July 2004.  He 
appealed and that part of the decision that denied a rating 
in excess of 30 percent was vacated by the Court, based on a 
joint motion for remand, and returned to the Board for 
additional development.  

The joint motion noted that the veteran was to receive a 
compensation and pension examination based on the 
instructions from a Board remand dated in April 2001.  The RO 
did not obtain an actual examination of the veteran.  Rather 
the veteran's claims file was reviewed and a medical opinion 
provided in December 2002.  The case must be remanded for the 
required physical examination.

In addition, the veteran's claim was submitted more than 10 
years prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) in November 2000.  The initial 
notice letter was provided to the veteran in September 2001.  
The letter was inadequate in that it failed to provide the 
veteran with the notice relating to an increased rating for 
his service-connected hepatitis C.  The letter advised the 
veteran of the evidence necessary to substantiate a claim for 
service connection.  The veteran must be afforded the proper 
notice on remand.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO must ensure that all 
notification actions required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with as to the 
veteran's claim.  

2.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his hepatitis C 
since 2002.  The RO should obtain those 
records that have not been previously 
secured.  

3.  The RO should schedule the veteran 
for an examination to assess the severity 
of his hepatitis C and its effects.  The 
claims file must be made available to the 
examiner and it must be reviewed as part 
of the overall examination report.  All 
indicated diagnostic and laboratory 
studies should be performed and the 
results included in the examination 
report.  The examiner is specifically 
requested to note whether there is 
evidence of:

1) Moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression; 2) Marked liver damage 
manifested by liver function test and 
marked gastrointestinal symptoms, or with 
episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy.  
38 C.F.R. § 4.114 (Diagnostic Code 7345) 
(2000).

In addition, the examination report 
should provide the information required 
by the Automated Medical Information 
Exchange (AMIE) worksheet for a liver 
examination in order to address the 
current criteria used to evaluated 
disabilities involving hepatitis C.  The 
rationale for all opinions should be 
expressed.  

4.  The RO should review the claims file 
and ensure that the VA examination report 
provides the information requested.  If 
it does not, it must be returned to the 
examiner.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


